 WALTER G. BRIX, INC.519Section 2 (2) of the Act,2 and that these office and clerical employees,apart from other employees, constitute an appropriate unit .3Accordingly, we find that all office and clerical employees of MaldenElectric Company and Malden and Melrose Gas Light Company,Malden, Massachusetts, in the commercial department, plant account-ing department, maps and records department, outside collection de-partment, and stores department, but excluding meter readers, produc-tion and maintenance employees, watchmen, guards, professionalemployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2SeeFlorida JafraSteelCo, etal.,94NLRB386;SellersManufacturing Company,Inc.,93 NLRB 202;Proximity ManufacturingCompany,66 NLRB 1190.'Mack Motor Truck Company,94NLRB719;Minneapolis-Moline Company,85 NLRB597.WALTER G. BRIx, INC.'andINTERNATIONAL WooDwoRi Iis OF AMERICA,CIO, PETITIONER.Case No. 20-RC-1370.September 27, 1951Decision and Direction of ElectionUpon a petition duly filed under Section.9 (c) of the NationalLabor Relations Act, a hearing was held before Nathan R. Berke,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is a corporation organized under the laws ofthe State of Washington and licensed to do business in California.'On March 24, 1950, the Employer acquired a tract of timber at Brice-land, California, and in the early part of 1951 there began full pro-duction in both logging and sawmill operations.The Employermaintains no active operations outside the State of California.3'The name of the Employer appears as amended at the hearing.2 The Employer moves to dismiss the petition upon the ground that it does not conformto the Board's Rules and Regulations because it does not state that the Petitioner requestedrecognition as bargaining agent of the employees involved and that the Employer refused-such recognition.As the Employer at the hearing refused to recognize the Petitioneras bargaining agent of its employees,we find no merit in this contention. SeeGrocers'Biscuit Company,Inc,85 NLRB 602.We conclude that neither Section 9(c) of the Act,section 102.53, subsection 7, of the Board's Rules and Regulations, nor section 3 of theAdministrative Procedure Act requires dismissal of the petition.$ The Employer formerly operated a logging business in the State of Washington: SinceApril 1951, the Employer has not been in active operation in Washington,but has main--tained a part-time office to expedite the dissolution of the operation in that StateAtpresent the activity in Washington is basically an effort to sell real estate and loggingequipment.There are no employees connected with this activity ; personnel consists ofthe Employer's president and general manager who spends 1 week of each month at this-office.96 NLRB No. 74. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the fiscal year, ending, March 31, 1951, the Employer'spurchases of sawmill and logging equipment approximated $250,000.Of these purchases approximately 17 percent in value was shippeddirectly to the Employer from outside the State and 48 percent invalue was purchased locally, but was manufactured outside the State.Sales are made by the Employer to wholesalers located in northernCalifornia who instruct the Employer to ship directly to their retaillumberyard customers 4 within the State of California.At the hear-ing evidence was taken regarding the five principal wholesalers towhom the Employer sells lumber.Of these five, two make annualsales outside the State, in excess of $25,000: Tarter,Webster andJohnson of San Francisco, and Pacific Forest Products, Inc., of Oak-land, California.Annually each ships out of the State lumber valuedin excess of $100,000.During the fiscal year April 1, 1950, to Marc1131, 1951, the Employer sold lumber valued at $12,000 to Tarter,Webster and Johnson, and lumber valued at $107,000 to, Pacific ForestProducts, Inc.From March 31, 1951, to June 31, 1951, sales ti,Tarter,Webster and Johnson amounted to approximately $12,000and to Pacific Forest Products, Inc., approximately $45,000.8Fromthe evidence it appears that these figures are reasonably indicativeof the minimum potential of the Employer for the current year.'Wefind it reasonable, therefore, to project the sales figures for the first 3months of business in order to determine the sales figure for a periodof 12 months.The extrapolation furnishes us with the followingapproximate annualsalesfigures : $48,000 to Tarter,Webster andJohnson and $180,000 to Pacific Forest Products, Inc.Upon thesefacts, including the evidenceas tothe Employer's purchases duringthe fiscal year ending March 31, 1951, we find that the operations ofthe Employer affect commerce within the meaning of the Act.The Board has determined that it will effectuate the policies of theAct to-assert jurisdiction over those enterprises which affect commerceby virtue of the fact that they furnish goods or services necessary to4 The only lumber not shipped directly to California customers of the wholesalers duringthe past fiscal year appears to be part of sales to Pacific Forest Products,Inc.About 8percent of the sales to Pacific is delivered to Western Dry Kiln Company, Oakland,Califor-nia,which dries lumber for Pacific, and the eventual destination of this percentage isunknown ; and 17 percent is delivered to the distributing yards of Pacific at Fresno,California,for distribution to retail lumberyard customers in the Fresno area.5We consider figures for the first 3 months of the fiscal year beginning March 31, 1951,to be more representative and indicative of the Employer's business capacity than thefigures submitted for the first full fiscal year,since the greater portion of that year wasdevoted to organization.Full production was not begun until the early part of 1951.6Sales to the other wholesalers during the period from March 31, 1951, to June 31, 1951,consisted of: $82,000 to Gosslin-Harding Lumber Company of Oakland,California, whichannually ships outside the State of California,lumber valued at $21,000; and$18,000 toHill and Morton,Inc., of Oakland, California,which annually ships outside the State ofCalifornia,lumber valued at $20,000.No sales were made since March 31, to CaliforniaLumber Sales of Oakland,California.7The record reveals that at the time of the hearing the Employer contemplated the hiringof from 10 to 15 additional employees, including a logging engineer,within 60 to 90 days. WALTER G. BRIX, INC.521the operations of other employers engaged in commerce,without re-gard to other factors,where such goods or services are valued at$50,000 per annum or more, and are sold to enterprises engaged inproducing or handling goods destined for out-of-State shipment, orperforming services outside the State,in the value of $25,000 perannum, or more.8The Employer in this proceeding sells, annually,necessary goods valued in excess of $50,000 to a company engaged ininterstate commerce,which annually ships outside the State, goodsvalued in excess of$25,000.9Pursuant to our previously announcedpolicy,therefore,we will exercise jurisdiction herein.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer withinthe meaningof Section9 (c) (1) and Section 2(6) and(7) of the Act.4.The appropriate unit :The parties stipulated that the appropriate unit consists of all pro-duction and maintenanceemployeesat the Employer's Briceland,California, logging andsawmill operations,excluding office and cleri-cal employees,professional employees,guards, and supervisors asdefined inthe Act.10'It was further stipulatedat the hearing that thereare 92 employees,including 2 cleanup menwho watchfor fire,h1 and a scaler.There are-occasional interchanges and transfersbetween theemployees in thelogging andmill operations,and the mechanics work on equipmentin both operations.All employeesare paid anhourly rateand work8 hours per day, 5 days per week.They havethe same insurancebenefits and the same vacation privileges.We find a unit composed of all production and maintenance em-ployees employedat theEmployer's Briceland,California,loggingand sawmill operationsincludingthe cleanup men and the scaler, butexcluding office and clerical employees,professional employees,,guards,-and supervisors as definedin the Act,12to be the appropriate unit for8See, HollowTree LumberCompany,91NLRB 635.We find not controllingthe fact that the companywhich is furnished goods by theEmployer sells all those goods within the State of California.The Board makes no attempt-to followthe goods sold in accordance with the minimum requirements establitthed by theHollow Tree,supra,doctrine."The Petitioner'smotion to amend the description of the unit was granted at theBearing.11The record reveals thatthese employeesdevote their full timeto cleanup work andonly incidentallywatch forfire hazards.They wearno uniformsand carryno arms.n The Employer urges that the Board spell out the supervisory exclusions by job classifi-cations.Both parties stipulated at the hearing that the following parties are supervisorswithin themeaning ofthe Act : Presidentand general manager, assistant manager, sawmillsuperintendent,logging superintendent,day shiftforeman, nightshift foreman, planingforeman, yard foreman, foreman of fallers and buckers(bull bucker),truck foreman, andyard and loading foreman. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]WESTINGHOUSE ELECTRIC CORPORATION(SUNNYVALEPLANT)andCLYDE W. SCHEUERMANNINTERNATIONAL ASSOCIATIONOF MACHINISTS,LOCAL No. 504andCLYDEW. SCHEUERMANN.Cases Nos.00-CA-328 and 20-CB-102. Sep-tember 28,1951Decision and OrderOn March 15, 1951, Trial Examiner Frederic B. Parkes 2nd issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in the unfair labor practices.alleged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.TheRespondent Company also filed exceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendations:of the Trial Examiner, but only to the extent that they are consistent,with the Decision and Order herein.1.The Trial Examiner dismissed the complaint insofar as it alleges:that the Respondent Union violated Section 8 (b) (2) and 8 (b) (1)(A) and the Respondent Company violated Section 8 (a) (3) and 8.(a) (1) of the Act by the discharge of employee Marovich on Sep-tember 20, 1949, and the alleged attempt to discharge employees King,.Pachorik, and Scheuermann on or about September 9, 1949? Con-trary to the General Counsel's contentions, the Board is not convincedby the clear preponderance of all the relevant evidence that the Trial1These allegations were added to the complaint on motion of the General Counsel madeat the hearing 1 year after the alleged occurrence of the unfair labor practices in question.Contrary to the Respondent Company's exceptions,as the alleged unfair labor practicesoccurred within 6 months of the filing and service of the original charge, these allegationswere properly and timely added in the amended complaint.Catbey Lumber Company,86NLRB 157, enforced,185 F.2d 1021 (C. A.5) ; Ferro Stamping&ManufacturingCo., 93NLRB 1459.96 NLRB No. 71.